Case 1:19-mc-00103-MN Document 42 Filed 05/13/19 Page 1 of 5 PageID #: 2081



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In re

 IMERYS TALC AMERICA, INC., et al.,              Case No. 19-mc-00103-MN
                                                 Hon. Maryellen Noreika
                    Debtors.



                         MOTION AND ORDER FOR ADMISSION
                          PRO HAC VICE OF W. MARK LANIER

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of W. Mark Lanier, Esquire of the Lanier Law Firm to represent the Lanier Plaintiffs

listed on Exhibit A attached hereto, in the above-captioned matter.

Dated: May 13, 2019                          CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                                    /s/ Mark L. Desgrosseilliers
                                             Mark L. Desgrosseilliers (No. 4083)
                                             Hercules Plaza
                                             1313 North Market Street, Suite 5400
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 295-0191
                                             Facsimile:     (302) 295-0199
                                             Email:         desgross@chipmanbrown.com
Case 1:19-mc-00103-MN Document 42 Filed 05/13/19 Page 2 of 5 PageID #: 2082
Case 1:19-mc-00103-MN Document 42 Filed 05/13/19 Page 3 of 5 PageID #: 2083




                                                Exhibit A

Agri, Katherine                      Farrar, Tenesha                            Lawrence, Joyce
Aiken, Janice                        Fell, Joyce                                Lugo, Debra
Alander, Robin                       Fox, Laverne                               Luna, Hermelinda
Amoruso, Jodi                        Galloway, Angel                            Mallison-Spokny, Caroline
Arazosa, Richard                     Galloway, Marvel                           Manwill, Lori
Bailey, Karen                        Gambino, Maria                             Martinez, Gustavo Sr.
Bancroft, Edna                       Garen, Christine                           Matthews, Tricia
Barbour, Debra                       Genereaux, Nathan                          Mauri, Debra
Bard, Nancy                          Gire, Anna                                 Maxwell, Susan
Benson, Arlene                       Glad, Eileen                               Mazurkieqicz, Tanya
Boliek, Nina                         Haluch, June                               McCluskey, Deborah
Breakell, Adam                       Hanks, Tania                               McKiernan, Maria
Bro, Dorothy                         Hanley, Alice                              Mileham, Melinda
Bronk, Marilyn                       Happersett, Janelle                        Miller, Lynn
Brookins, Gwen                       Hardman, Betsey                            Monko, Malgorzata
Burke, Bibi                          Hedrick, Ramona                            Motley, LaSarah
Canzoneri, Becky                     Hennessy, Julianne                         Muff, Miran
Carillo Bermudez, Tamra              Henry, Linda                               Munford, Ashley
Cartwright, Alice                    Herrmann, Deborah                          Murray, Tina
Chapman, Michelle                    Hill, Bernice                              Muzquiz, Ramon F.
Ciccone, Patricia                    Hirst, Sandra                              Neer, Donna
Clark, Sharon                        Holbury, Pat                               Neil Shewchuk, Tracy
Cogburn, Betty                       Holt, Kathleen                             Neil, Laina
Cox, Shirley                         Horrighs, Pam                              Novean, Sylvia
Crims, Robin                         Hough, Mari                                Olsted, Kathryn
Cunnie, Kathleen                     Humphrey, Janet                            Ortiz, Elisa
Dadrass, Mina                        Ingram, Debbie                             Osband, Marla
Dahl, Cynthia                        Jeremiah-Taylor, Cyndie                    Parker, Rachel
Dannin, Jennifer                     Johnson (AKA Young),                       Patxot, Helen
Davenport, Marcia                    Victoria                                   Pelle, Pamela
Davis, Victoria                      Jones, Jeanette                            Perez, San Juana
Dawkins, Constance                   Jordan-Robinson, Laurie                    Powers, Kay
De La Fuente, Leticia                Julian, Susan                              Reed, Margaret
DeJesus, Elvira                      Karichina, Oxana                           Richardson, Marie
DeLaHunt, LaLoni                     Keyston, Lisa                              Richardson, Sandra
Dempsey, Maureen                     Kinder, Susan                              Riojas, Delaine
Dennis, Brenda                       Kinsey, Joanne                             Rivas, Patricia
Dienes, Elizabeth                    Kirk, Joann                                Rizzo, Judith
Doyle, Arlene                        Kleven, Michelle                           Robinson, Laurie
Ejigu, Genet                         Kluis, Amber (OBO                          Rodriguez, Virginia
Ellis, Christine                     Vonda Clayton)                             Rodriguez-Cortez, Araceli
Eme, Ellen                           Laporte, Michele                           Roper, Brenda
Erickson, Alys M.                    Lasley, Patricia                           Rowton, Sharon

           CHIPMAN BROWN CICERO & COLE, LLP | HERCULES PLAZA| 1313 NORTH MARKET STREET, SUITE 5400
                             WILMINGTON, DELAWARE 19801 | TEL: (302) 295-0191
Case 1:19-mc-00103-MN Document 42 Filed 05/13/19 Page 4 of 5 PageID #: 2084
Maura Kolb, Esq.
May 10, 2019
Page 6

Ruffin, Mary                         Sockrider, Ruth Joy                        Velasco-Tapia, Lori
Ruman, Joanna                        Spears, Sandra                             Vereen, Lisa J.
Russo, Jennifer                      Spencer, Venus                             Walbrecht, Bette
Sauceda, Martha                      Strain, Elizabeth                          Wanless, Christine
Schadel, Theresa                     Tavener, Thea                              Watkins, Kathleen
Scott, Carol                         Terrell, Nancy                             Weicher, Lisa
Scott, Lashaurn                      Terry, Deborah                             White, Carolyn
Seaber, Karen                        Thomason, Elaine                           White, Charlene
Shapiro, Jackie                      Tiede, Deborah                             Wiatrak, Urszula
Shook, Rose Marie                    Tsuchiya, Laurie                           Wise, Michelle
Sibley, Karen                        Turner, Doris                              Withall, Virginia
Sich, Karolyn Kim                    Unatin, Eileen                             Young, Tracey
Sims, Vulynda                        Upshur, Ina                                Zachary, Erin
Smith, Dipresious                    Vassell, Hermine




           CHIPMAN BROWN CICERO & COLE, LLP | HERCULES PLAZA| 1313 NORTH MARKET STREET, SUITE 5400
                             WILMINGTON, DELAWARE 19801 | TEL: (302) 295-0191
Case 1:19-mc-00103-MN Document 42 Filed 05/13/19 Page 5 of 5 PageID #: 2085



                            ORDER GRANTING MOTION

     IT IS HEREBY ORDERED that W. Mark Lanier’s motion for admission pro hac vice is granted.
